Title: To Thomas Jefferson from John Stockdale, 20 November 1786
From: Stockdale, John
To: Jefferson, Thomas



Sir
Picadilly London 20th. Novr. 1786.

I received your Order ⅌ favor of Coll. Smith, which is nearly ready and will be sent of from London in about three days. I shall esteem it as a great favor if you’ll be so kind as to send me the History of Sandford and Merton, in French, which I am this Instant Inform’d is Just Translated by Mr. Berquin, the Author of the Childrens Friend. I beg pardon for the Liberty taken, as I am very anxious for a Copy (the Original being my own Publication), having no friend in Paris beside the Duke of Dorset, Mr. Stone his Secretary, and yourself. Should there be any difficulty, I think Mr. Stone will willingly convey it to me. Some time past two French Gentlemen call’d upon me, with a Copy of your Minutes of Virginia, with a View to have it Printed, but I inform’d them that I had some reason to believe that a New Edition was coming out with corrections by the Author, and Coll. Smith Inform’d me that a large Map was engraving for the Work. I have some doubts wether it would pay the expences, at same time have a Wish to Publish it, with your Name, as I am convinced it is a Work of great Merit. I have spoken to Mr. Adams and Coll. Smith on the Subject who wish much to see the Work Published in England.  I have the honor to be with great Respect, sir, Your much oblig’d & very hble. Servt.,

John Stockdale

